      Case 6:13-cr-06031-EAW-MWP Document 83 Filed 07/22/20 Page 1 of 1




                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Western District of New York



                                                  July 22, 2020

Honorable Elizabeth A. Wolford
United States District Judge
United States Courthouse
100 State Street
Rochester, New York 14614

       Re:    United States v. Peter Barclay
              13-CR-6031EAW / 20-CV-6047EAW

Dear Judge Wolford,

       The above defendant has filed a motion to vacate his conviction pursuant to 28 U.S.C.
§ 2255 to which a response is due July 24, 2020. The transcript of the plea hearing is needed
to thoroughly respond to this motion and has been ordered but not yet received. The Court
Reporter has informed the government that it will be received in the next week. Accordingly,
the government respectfully requests an adjournment of the due date and a 14-day extension
of time until August 7, 2020, to file an answer.

       Thank you for your consideration of this matter.

                                                  Sincerely,

                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney

                                          BY:     s/CHARLES E. MOYNIHAN
                                                  Assistant United States Attorney
                                                  United States Attorney's Office
                                                  100 State Street, Suite 500
                                                  Rochester, New York 14614
                                                  (585) 263-6760, ext. 23971
                                                  Charles.Moynihan@usdoj.gov

cc:   Peter Barclay
       691 Bay Street
       Apartment # 2
      Rochester, NY 14609




                                                          Dated: 7/22/2020
